Citation Nr: 1814530	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected right knee disability.

3.  Entitlement to a higher (compensable) initial disability rating for the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from September 2003 to March 2012.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to: (1) an initial disability rating in excess of 10 percent for the service-connected cervical spine disability and (2) an initial disability rating in excess of 10 percent for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period from March 31, 2012, the left ankle disability was manifested by pain, swelling, stiffness, and weakness in the left ankle with limitation of dorsiflexion ranging from 4 degrees to 20 degrees (out of 20 degrees) and limitation of plantar flexion ranging from 20 degrees to 45 degrees (out of 45 degrees).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for the service-connected left ankle disability are met for the entire rating period from March 31, 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court or CAVC) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and asked several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left ankle disability.  For reasons explained below, the Board is granting a 10 percent rating for the service-connected left ankle disability for the entire initial rating period, which fully satisfies the Veteran's appeal of that issue.  The Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided with a VA examination in July 2011.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the initial rating appeal for the left ankle disability.  The VA examiner considered an accurate history of the left ankle disability as provided through interview of the Veteran and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the left ankle disability when providing the medical opinion.  For these reasons, the Board finds that the VA examination report is adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Left Ankle Disability

For the entire initial rating period (from March 31, 2012), the left ankle disability is rated as noncompensable (0 percent) under the rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of ankle motion.  Under DC 5271, a 10 percent rating is provided for moderate limited motion of the ankle, and a maximum 20 percent rating is provided for marked limited motion of the ankle.  See 38 C.F.R. § 4.31 (2017) (providing for zero percent ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable rating are not met).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the left ankle disability is manifested by moderate limited motion of the left ankle; therefore, the criteria for an initial disability rating of 10 percent under DC 5271 are approximated for the entire period.  Throughout the initial rating period from March 31, 2012, the left ankle disability was manifested by pain, swelling, stiffness, and weakness in the left ankle with limitation of dorsiflexion ranging from 4 degrees to 20 degrees (out of 20 degrees) and limitation of plantar flexion ranging from 20 degrees to 45 degrees (out of 45 degrees), including after consideration of orthopedic limiting factors (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca).  Considered together, the Board finds that, under the facts of this case, the 16 degree loss (or less) demonstrated on left ankle dorsiflexion during flare-ups, and the 25 degree loss (or less) demonstrated on left ankle plantar flexion during flare-ups amounts to no more than moderate limitation of left ankle motion, which is consistent with a 10 percent schedular rating under DC 5271.  

The Board notes that no higher or separate schedular rating is warranted under any of the other diagnostic codes pertaining to the ankle.  The evidence shows that the left ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either DC 5270 for ankle ankylosis or DC 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the left ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. 
 § 4.71a.  Furthermore, at the Board hearing, the Veteran agreed that the award of a 10 percent schedular rating would fully satisfy her initial rating appeal for the left ankle disability.



Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 5271.  The schedular rating criteria contemplate the impairments and symptoms associated with the ankle disability.  The service-connected left ankle disability has been manifested by symptoms of pain, weakness, swelling, and limitation of left ankle dorsiflexion ranging from 4 degrees to 20 degrees (out of 20 degrees) and limitation of left ankle plantar flexion ranging from 20 degrees to 45 degrees (out of 45 degrees).  The 10 percent schedular rating for moderate limitation of ankle motion contemplates such symptomatology and the resultant functional impairment (e.g., reported limitations of difficulty with physical activity such as running, which is part of, like, and analogous to moderate limitation of ankle motion).  The functional effects of pain, weakness, swelling, and effusion have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 205-06.  The reported symptom of a feeling of instability and the regular use of an ankle brace are like, part of, or analogous to the symptom weakness of the left ankle, and are contemplated in the 10 percent schedular rating 
for the left ankle disability; therefore, because the left ankle symptomatology and 

associated functional impairment are fully contemplated by the 10 percent schedular rating criteria, the schedular criteria are adequate to rate the left ankle disability, and no referral for extraschedular consideration is required.  38 C.F.R. § 3.321.  


ORDER

An initial disability rating of 10 percent for the service-connected left ankle disability, and no higher, for the entire rating period, is granted.


REMAND

Rating Right Knee and Cervical Spine Disabilities

At the July 2017 Board hearing, the Veteran stated that symptoms of the service-connected cervical spine disability and the service-connected right knee disability had worsened since the July 2011 VA examination.  The Veteran testified that she had experienced reduced (i.e., worsened) range of cervical spine range of motion and underwent right knee surgery in 2013.  These statements indicate that the service-connected cervical spine disability and right knee disability may have worsened since the July 2011 VA examination.  

Also, during the course of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the CAVC held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The CAVC specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and, where applicable, in weight-bearing and non-weight-bearing.  For these reasons, the Board finds that a remand for further VA examination, which includes range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing positions, is warranted.  

Accordingly, the issues of initial ratings in excess of 10 percent for the cervical spine and right knee disabilities are REMANDED for the following actions:

1.  Schedule the appropriate VA examination to assess the current nature and severity of the cervical spine disability and right knee disability.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested that are attributable to the service-connected cervical spine disability and right knee disability. 

The examiner should test the range of motion for pain in active motion and passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the cervical spine and right knee disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the cervical spine disability and right knee disability and how that impairment impacts employability and daily life.

2.  Thereafter, readjudicate the remanded issue of initial ratings for cervical spine and right knee disabilities.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


